In an action, inter alla, to recover for fraud, defendant Kuchler appeals from an order of the Supreme Court, Queens County, dated November 26, 1974, which denied his motion for summary judgment. Order reversed, on the law, with $20 costs and disbursements, motion granted and action severed as to appellant. Appellant’s proof shows that he was in no way involved with the allegedly fraudulent repair scheme. In his opposing affidavit plaintiffs’ attorney explicitly stated that he would not go into "evidentiary matter”. Instead he stated, in conclusory fashion, that there "is some evidence that Mr. Kuchler was somehow involved in this situation.” A motion for summary judgment cannot be defeated by conclusory statements devoid of evidentiary facts showing a bona fide issue requiring a trial (see Ehrlich v American Moninger Greenhouse Mfg. Corp., 26 NY2d 255, 259). Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ., concur.